EXHIBIT 10.28


UGI CORPORATION
SUMMARY OF DIRECTOR COMPENSATION


The table below shows the components of director compensation effective October
1, 2015. A director who is an officer or employee of the Registrant or its
subsidiaries is not compensated for service on the Board of Directors or on any
Committee of the Board.


DIRECTORS' COMPENSATION


CASH        EQUITY
COMPONENT        COMPONENT (1)(2) 


Annual Retainer for Non-Employee        $80,000         3,000 Stock Units
Directors (except Mr. Greenberg)
9,000 Options for the purchase of shares of common stock of the Registrant.


Annual Retainer for Non-Executive        $335,000
Chairman(3)        


Additional Annual Retainer for         $10,000
Audit Committee Members
(other than the Chairperson)            


Additional Annual Retainer for         $20,000
Audit Committee Chairperson        


Additional Annual Retainer for         $15,000
Compensation and Management
Development Committee Chairperson        


Additional Annual Retainer for         $10,000
Corporate Governance Committee
Chairperson                


Additional Annual Retainer for         $10,000
Safety, Environmental and Regulatory
Compliance Committee Chairperson        


Additional Annual Retainer for        $20,000
Presiding Director                 




(1)
Stock Units and Options are granted under the UGI Corporation 2004 Omnibus
Equity Compensation Plan Amended and Restated as of December 5, 2006 and the UGI
Corporation 2013 Omnibus Incentive Compensation Plan.





--------------------------------------------------------------------------------


(2)
Stock Units and Stock Options to be awarded in January 2016.



(3)
Mr. Greenberg does not receive any equity compensation for his services as
Non-Executive Chairman.
